>                            cvi
           Case 1:19-cv-04139-FB-CLP Document 2 Filed 07/15/19 Page 1 of 2 PageID #: 17
                                                                                                                     D ORIGINAL
     AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

    MATSUMOTO, J. Un,ted Statk District Court
POLLAK, M.J.                                                    Eastern District ofNew York Q
                              HARRY CHERRY                                          )
                               Plaintiff/Petitioner                                 )
                                         v.                                         )     Civil Action No.
                   ALEXANDRIA OCASIO-CORTEZ                                         )
                        Defendant/Respondent                                        )


             APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYINGTEES OR COSTS
                                                                            (Short Form)

                Iam aplaintiffor petitioner in this case and declare that Iam unable to pay the costs ofthese proceedings and
     that I am entitled to the relief requested.

                In support ofthis application, I answer the following questions under penalty ofperjury:

                1. Ifincarcerated. I am being held at:
     Ifemployed there, orhave an account in the institution, I have attached to this document a statement certified by the
     appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
     institutional account inmy name. I am also submitting a similar statement from any other institution where I was
     incarcerated during the last six months.

                2. If notincarcerated. If I am employed, my employer's name and address are:
       Currently unemployed.



     My gross pay or wages are: $                                  0.00 , and my take-home pay or wages are: $              0.00 per

       (specifypay period)

                3. Other Income. In the past 12months, I havereceived income from the following sources (check all that apply):

             (a) Business, profession, or other self-employment                            & Yes                 •   No
             (b) Rent payments, interest, or dividends                                     •   Yes               •   No
             (c) Pension, annuity, or life insurance payments                              •   Yes               ONo
             (d) Disability, or worker's compensation payments                             •   Yes               •   No
             (e) Gifts, or inheritances                                                    •   Yes               •   No
             (f) Any other sources                                                         •   Yes               •   No


                Ifyou answered "Yes "toany question above, describe below oron separate pages each source ofmoney and
     state the amount thatyou receivedand whatyou expect to receive in thefuture.

       Occasional payment for Freelancing for the Jewish Voice - under$500.
        Case 1:19-cv-04139-FB-CLP Document 2 Filed 07/15/19 Page 2 of 2 PageID #: 18


AO 240 (Rev. 07/10) Application to Proceed inDistrict Court Without Prepaying Fees orCosts (Short Form)


          4. Amount of money that I have incash or ina checking orsavings account: $                                              200.00.
          5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, orother financial instrument or
thing of value thatI own, including any item of value held in someone else's name (describe the property and its approximate
value):




          6. Any housing, transportation, utilities, or loan payments, or otherregular monthly expenses (describe and provide
the amountofthe monthlyexpense):




        7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:




          8. Any debts or financial obligations (describe the amounts owed and towhom they are payable):




       Declaration: I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.


Date:             07/12/2019
                                                                                                          Applicant's signature

                                                                                                            Harry Cherry
                                                                                                             Printed name
